Citation Nr: 0802941	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  04-06 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for heart 
disease.

2.  Entitlement to service connection for heart disease, to 
include secondary service connection.

3.  Evaluation of bilateral hearing loss, currently rated 
noncompensable.

4.  Evaluation of inguinal hernia, status post repair, rated 
noncompensable prior to January 8, 2003.

5.  Evaluation of inguinal hernia, status post repair, rated 
10 percent disabling from January 8, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to June 
1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).

In his June 2003 written statement, the veteran expressed his 
disagreement with the June 2002 rating decision, which denied 
entitlement to service connection for tinnitus.  In a January 
2004 rating decision, the RO granted this claim.  Therefore, 
it is not before the Board.

The Board has granted the veteran's motion to advance his 
case on the docket, pursuant to 38 U.S.C.A. § 7101 (West 
2002) and 38 C.F.R. § 20.099(c) (2007).

In his June 2003 notice of disagreement, the veteran 
requested a local hearing.  In February 2007, the RO 
scheduled the veteran for his requested hearing, to be held 
in March 2007.  In February 2007, the veteran indicated that 
he would be unable to report for this hearing and asked that 
it be rescheduled for August 2007.  Subsequently, in a June 
2007 letter, the RO scheduled the veteran for his hearing in 
August 2007.  The veteran failed to appear for this hearing.  
Therefore, the Board finds that all due process has been met 
with respect to the veteran's hearing request.

The veteran's claims were previously before the Board and 
remanded in August 2006.  Since all directed development has 
been completed, the veteran's claims are properly before the 
Board at this time.


FINDINGS OF FACT

1.  Service connection for a heart condition was denied in a 
November 1979 rating decision.  The veteran was notified of 
the decision that same month, and an appeal of the decision 
was not initiated.

2.  Evidence added to the claims file since the November 1979 
rating decision establishes that the veteran has a current 
diagnosis of coronary artery disease, a fact not established 
by the evidence prior to the November 1979 decision.

3.  The veteran failed to report for his VA heart 
examination, and good cause for his failure to report was not 
shown.

4.  Audiometric test results correspond to numeric 
designations no worse than Level I for the veteran's right 
ear and Level I for his left ear.

5.  The veteran's right hernia is post-operative, recurrent, 
and readily reducible, and the level of disability remained 
essentially consistent throughout the appeal period.

6.  The veteran's left hernia is not post-operative or 
recurrent.


CONCLUSIONS OF LAW

1.  Evidence submitted since the November 1979 rating 
decision wherein the RO denied service connection for a heart 
condition is new and material; thus, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.156(a), 20.1103 (2007).

2.  Entitlement to service connection for heart disease is 
denied.  38 C.F.R. § 3.655 (2007).

3.  The criteria for a compensable rating for a bilateral 
hearing loss disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2007).

4.  Inguinal hernia, status post repair, is 10 percent 
disabling, prior to January 8, 2003.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7338 (2007).

5.  The criteria for a rating in excess of 10 percent for 
inguinal hernia, status post repair, are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code 7338 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claims.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim was received in 
March 2002, after the enactment of the VCAA.  A letter dated 
in March 2002 told the veteran that VA would make reasonable 
efforts to obtain evidence necessary to support his claims.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claims 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.  The 
veteran was informed of what the evidence needed to show to 
support service connection claims.

A letter dated in December 2004 asked the veteran to provide 
any evidence in his possession that pertained to his claim.

In a January 2007 letter, the veteran was told that in order 
to support his contention that his heart disease was 
secondary to his diabetes mellitus, the evidence needed to 
show a connection between the two disorders.  He was also 
informed about how VA determines disability ratings.

The Board notes that during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  The 
veteran was provided with this notice in January 2007.  He 
has therefore been informed of the evidence necessary to 
establish an increased rating, as is the basis of two of the 
issues currently on appeal.

The Board finds that the content of the notice provided to 
the veteran fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  The veteran has not contended that any evidence 
relative to the issue decided herein is absent from the 
record.

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to finally decide this appeal.


Heart Disease

The veteran has contended that he has heart disease that is 
related to his military service.  He has also contended that 
his heart disease is secondary to his service-connected 
diabetes mellitus.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The RO denied the veteran's claim of entitlement to service 
connection for a heart disorder in November 1979.  The RO 
noted a June 1978 service medical record showing a treadmill 
EKG test that failed to reveal a heart disability.  Post-
service VA examination also failed to find a chronic heart 
disability.  The veteran did not appeal this rating decision.

The evidence added to the record since the November 1979 
rating decision includes VA treatment records showing a 
diagnosis of coronary artery disease beginning in October 
1996.

The evidence received since the November 1979 decision 
includes a record showing that the veteran has coronary 
artery disease.  Based upon the reasons for the prior denial, 
the absence of a diagnosis of a heart condition, this 
evidence is new and material.  Specifically, the evidence 
cures one of the evidentiary defects that had previously 
existed.  Therefore, the claim is reopened.  Now, the Board 
must determine whether the veteran's claim should be granted.

The veteran submitted his claim to reopen in March 2002.

The RO determined that the evidence was insufficient to 
adjudicate the veteran's claim, and accordingly requested a 
VA heart examination in May 2007.  The examination was needed 
for VA to determine if there was a relationship between the 
veteran's heart disease and his active service or his 
diabetes mellitus.  A report from the VA Medical Center 
indicates that the veteran failed to report for the May 2007 
examination.

According to 38 C.F.R. § 3.655(a), (b) (2007), when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination, and a claimant, without good cause, fails to 
report for such examination, or reexamination; and the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  

Since the veteran's application was for a reopened claim, it 
falls within the parameters of 38 C.F.R. § 3.655(a), (b).  
Entitlement to this claimed benefit cannot be established 
without a current VA examination and a medical opinion based 
upon a review of the record.  Thus, his claim must be denied.

The veteran has failed to provide any reasons for his failure 
to report for the May 2007 VA examination.  Under the 
circumstances, his claim must be denied.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


Increased Ratings

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2007).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2007).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).


Hearing Loss

In general, to evaluate the degree of disability from 
defective hearing, the rating schedule establishes eleven 
auditory acuity levels from Level I for essentially normal 
acuity through Level XI for profound deafness.  38 C.F.R. §§ 
4.85, 4.87, Tables VI, VIa, VII.  Organic impairment of 
hearing acuity is measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by a pure tone audiometry test in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  See 38 C.F.R. § 4.85(a), (d).

Ratings of hearing loss disability involve mechanical 
application of the rating criteria to the findings on 
official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992).  The schedular evaluations are intended to make 
proper allowance for improvement by hearing aids.  38 C.F.R. 
§ 4.86 (2007).

Additional provisions pertain to "exceptional patterns of 
hearing impairment" under 38 C.F.R. § 4.86.  Specifically, 
these include hearing loss of 55 decibels or more in each of 
the four specified frequencies (i.e. 1000, 2000, 3000, and 
4000 Hertz), and hearing loss with a pure tone threshold of 
30 decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz. 38 C.F.R. § 4.86(a), (b).  As shown below, the 
veteran's hearing loss does not qualify as one of these 
exceptional patterns of impairment.

The VA audiometric examination, dated in April 2002, reflects 
that the veteran's pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
20
30
35
LEFT
20
35
50
40

The average decibel loss was 25 for the right ear and 36 for 
the left ear.  Speech audiometry revealed speech recognition 
ability of 100 percent in the right ear and of 92 in the left 
ear.  The diagnosis was mild sensorineural hearing loss on 
the right side from 3000 to 8000 Hz with a mid to moderate 
sensorineural hearing loss on the left side from 2000 to 8000 
Hz.

Applying 38 C.F.R. § 4.85, Table VI to these results, the 
veteran has a numeric designation of I for his right ear and 
I for his left ear.  Application of 38 C.F.R. § 4.85, Table 
VII results in a finding that a noncompensable disability 
evaluation for the veteran's service-connected bilateral 
hearing loss is warranted.

Thus, based on the evidence above and in light of the 
applicable regulations, the Board finds that a noncompensable 
evaluation is warranted for the veteran's service-connected 
hearing loss disability.  As noted above, ratings for hearing 
loss are determined by a mechanical application of the 
audiometric findings to the rating provisions and the Board 
has no choice but to deny the veteran's claim at this time.  
See Lendenmann v. Principi, supra.

Finally, the Board has considered whether a staged rating is 
warranted.  However, the disability has not significantly 
changed during the appeal period, and a uniform evaluation is 
warranted.  See Hart v. Mansfield, No. 05-2424 (U.S. Vet. 
App. Nov. 19, 2007).


Hernia

Diagnostic Code 7338 provides ratings for inguinal hernia.  
Small inguinal hernia, reducible, or without true hernia 
protrusion, is rated noncompensably (0 percent) disabling.  
Inguinal hernia that is not operated, but is remediable, is 
rated noncompensably (0 percent) disabling.  Postoperative 
recurrent inguinal hernia, readily reducible, well supported 
by truss or belt, is rated 10 percent disabling.  Small 
inguinal hernia, postoperative recurrent, or unoperated 
irremediable, not well supported by truss, or not readily 
reducible, is rated 30 percent disabling.  A Note to 
Diagnostic Code 7338 provides that 10 percent is to be added 
for bilateral involvement, provided the second hernia is 
compensable.  This means that the more severely disabling 
hernia is to be rated, and 10 percent, only, added for the 
second hernia, if the second hernia is of compensable degree.  
38 C.F.R. § 4.114.

In the June 2002 rating decision, the RO granted service 
connection for inguinal hernia, status post repair, with a 
noncompensable evaluation, effective March 7, 2002, the date 
of the veteran's claim.

In April 2002, the veteran underwent VA examination.  He 
indicated his hernia was found in 1981 on the right side.  He 
was operated on at that time.  It was again repaired in 1983.  
He had some discomfort in the right testicular area.  He had 
no recurrence of the area but said that when he lifts or 
pulls, he got pain in the right testicular sac.  On 
examination, the veteran had a normal right-sided testicle.  
There was no recurrence of the hernia.  He had subjective 
pain in the right lower quadrant.  The diagnosis was a normal 
right testicle and hernia examination with subjective 
tenderness, particularly with lifting.

A January 2003 VA outpatient record shows the veteran 
reported two previous right inguinal hernia repairs in the 
1980s.  He complained of a worsening bulge in the right 
inguinal area.  He denied an inability to reduce the bulge.  
The examination revealed a bilateral inguinal hernia.  It was 
planned that the veteran would undergo a bilateral 
laparoscopic hernia repair.

A May 2003 VA outpatient record shows the veteran had been 
medically cleared for hernia repair.  On examination, the 
physician found an inguinal hernia on the right, reducible 
and minimally tender, and an inguinal hernia on the left, 
smaller than the right and minimally tender.

A January 2004 rating decision shows the veteran's inguinal 
hernia rating was increased to 10 percent from January 8, 
2003, the date of a VA outpatient record showing the veteran 
demonstrated a bilateral inguinal hernia.

An October 2005 VA outpatient record shows the veteran 
experienced scrotal pain.  He had a normal examination.

Initially, the Board finds that the veteran's disability 
warrants a consistent rating throughout the appeal period.  
The veteran was assigned a noncompensable evaluation prior to 
January 8, 2003, and a 10 percent evaluation thereafter.  
However, the April 2002 VA examination shows the veteran 
reported a history of two right hernia repairs in the 1980s.  
The Board finds that the veteran is competent to report that 
he underwent these procedures.  Even though his objective 
examination was normal in April 2002, the veteran indicated 
he experienced pain in his right testicle.  Given that he 
reported two previous hernia repairs and now complained of 
pain, the Board finds that his right inguinal hernia 
disability warrants a 10 percent disability rating from March 
7, 2002, the date of his claim and the beginning of the 
appeal period.

Therefore, at issue is whether the veteran's inguinal hernia 
warrants an increased rating at any time during the appeal 
period.  The May 2003 VA record shows the veteran had a small 
hernia on the right and a reducible hernia on the left.  The 
evidence establishes the veteran's hernias were reducible.  
Therefore, an increase to a 30 percent rating for either 
hernia is not warranted.

With regard to whether both of the veteran's hernias are 
compensable to warrant an additional 10 percent rating, the 
Board finds that the evidence shows he has not undergone 
surgery for his left hernia.  Surgery was planned, as was 
noted in January and May 2003 VA outpatient treatment 
records.  However, the evidence shows it was not conducted.  
In addition, even if the veteran had undergone surgery on his 
left hernia at that time, the evidence establishes it was not 
recurrent.  His previous surgeries had only involved his 
right hernia.  Therefore, his left hernia does not warrant a 
compensable evaluation, and the veteran is not entitled to an 
additional 10 percent rating under Diagnostic Code 7338, Note 
1.
 
The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered whether a staged rating is 
warranted.  However, the disability has not significantly 
changed and a uniform evaluation is warranted.

Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the clinically established 
impairment experienced by the veteran.  As the evidence 
preponderates against the claim of entitlement to an 
evaluation in excess of 10 percent for inguinal hernia, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The application to reopen the claim of entitlement to service 
connection for a heart condition is granted.

Service connection for heart disease, to include secondary 
service connection, is denied.

A compensable evaluation for bilateral hearing loss is 
denied.

An evaluation of 10 percent is granted for inguinal hernia, 
status post repair, prior to January 8, 2003, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

An evaluation in excess of 10 percent for inguinal hernia, 
status post repair, is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


